DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with The application has been amended as follows: Agent Benjamin Mak on 07/13/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended) An image sensor assembly, comprising: a ceramic package; at least one wall raised from the ceramic package, one of the walls for dividing a first surface region and a second surface region of the ceramic package; a frame supported by the ceramic package; a first set of fiducial markers and a second set of fiducial markers visible on the frame; a first die for placement onto the first surface region and contactless with the frame, the first die including a first image sensor and respective fiducial markers for alignment with the first set of fiducial markers; a second die for placement onto the second surface region and contactless with the frame, the second die including a second image sensor and respective fiducial markers for alignment with the second set of fiducial markers; and at least one optical filter each associated with one of the dice and supported by at least one of the walls wherein the exactly one same fiducial marker.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first set of fiducial markers and the second fiducial markers on the frame share exactly one same fiducial marker” recited in claim 1 (Examiner’s Amendment), “wherein a first set of the fiducial markers and second set of the fiducial markers on the frame share exactly one same fiducial marker” recited in claim 18 and “wherein the first set of fiducial markers and the second set of fiducial markers on the frame share exactly one same fiducial marker” recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Allowable Subject Matter
Claims 1, 2, 5-12, 14, 15, 17-19, 23, 25, 26, 28, 29, 38 and 39 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first set of fiducial markers and the second set of fiducial markers on the frame share exactly one same fiducial marker in combination with the other limitations of claim 1. 
Regarding claim 18, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a first set of fiducial markers and a second set of fiducial markers on the frame share exactly one same fiducial marker in combination with the other limitations of claim 18.
Regarding claim 19, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first set of fiducial markers and the second set of fiducial markers on the frame share exactly one same fiducial marker in combination with the other limitations of claim 19.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2012/0299159) teaches where a single alignment mark (Item 306) is supplied on a top surface side of a die for purposes of alignment. However, Chen does not teach where the alignment mark is on a frame, nor where the alignment mark is being used to align the die on a substrate or to another die on the substrate. Further, an alignment mark (Item 302) that is used outside of the die has more than one mark on a side of the die and is present in a scribe line, not on a frame as claimed. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawings objection based on the amended in language of claims 1, 18 and 19.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKA/

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812